        Case 1:20-cv-00136-JB-JHR Document 56 Filed 08/31/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

MARJORIE CHILDRESS

               Plaintiff,

vs.                                                                         No. CIV 20-0136 JB\JHR

DESILVA AUTOMOTIVE SERVICES, LLC;
PALMER ADMINISTRATIVE SERVICES,
INC.; VAJIRA SAMARATNE; and PAYLINK
PAYMENT PLANS, LLC,

               Defendants.

                                       FINAL JUDGMENT

       THIS MATTER comes before the Court on: (i) the Motion for Entry of Judgment, filed

July 29, 2020 (Doc. 47)(“Motion”); and (ii) the Memorandum Order and Opinion, filed August

31, 2020 (Doc. 55)(“MOO”). In the Motion, Plaintiff Marjorie Childress notifies the Court that

she timely has accepted the Defendants’ Offer of Judgment under rule 68 of the Federal Rules of

Civil Procedure. See Motion at 1. In the MOO, the Court addresses the parties’ disputes regarding

the form and content of a Final Judgment in this matter. See MOO at 18-19. With no more claims

or disputes remaining in this case, the Court now enters Final Judgment.

       IT IS ORDERED that: (i) Final Judgment is entered in Plaintiff Marjorie Childress’ favor;

(ii) the Defendants shall pay Childress $25,000.00, which includes attorney’s fees and costs

accrued until July 10, 2020; (iii) Childress is entitled to post-judgment interest at .13%; and (iv) the

Defendants’ Offer of Judgment does not constitute an admission of liability or an

acknowledgement that Childress has suffered damages in this matter.
          Case 1:20-cv-00136-JB-JHR Document 56 Filed 08/31/20 Page 2 of 2



                                                ________________________________
                                                UNITED STATES DISTRICT JUDGE

Counsel:

Sid Childress
Santa Fe, New Mexico

          Attorney for the Plaintiff

Greg Biehler
Lewis Brisbois Bisgaard & Smith, LLP
Albuquerque, New Mexico

--and--

Allison M. Scott
Ashley R. Fickel
Dykema Gossett LLP
Los Angeles, California

          Attorneys for the Defendants




                                         -2-
